EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	Authorization for this examiner’s amendment was given in email communications with Jade O. Laye on January 12, 2022.
  
3. 	The application has been amended as follows: 	Please amend claims 1, 15, and 28 as follows:

In the Claims

1. (Currently Amended) A computer-implemented method for high-dimensional detection of fluids in a hydrocarbon subsurface reservoir, the method comprising: 
displaying a visualization environment of the subsurface reservoir, on a screen of a computing device, containing an array of porosity objects including one or more subsurface reservoir objects on a three-dimensional (3D) grid, showing detection of a reduction in porosity for locations in the array of porosity objects or a change of a particular property; 
receiving, from a user, a user-defined criteria comprising a rate of change of a property with at least one of time, space, or gravity that defines an evolution of a subsurface reservoir event or dynamic property of one or more subsurface reservoir objects desired to be identified within the visualization environment of the subsurface 
 based upon the received user-defined criteria, detecting, within a space, time or gravity dimensional domain of the visualization environment, at least one evolution of the subsurface reservoir event or a dynamic property of the one or more subsurface reservoir objects; 
displaying, within the visualization environment of the subsurface reservoir, the at least one evolution of the subsurface reservoir event or the one or more subsurface reservoir objects having the dynamic property[[,]];
wherein the displaying comprises: 
displaying, within the visualization environment of the subsurface reservoir, instances of the at least one of time, space, or gravity when the change of the property is in accordance with the user-defined criteria; 
displaying, within the visualization environment of the subsurface reservoir, the one or more subsurface reservoir objects having the rate of change of the property in accordance with the user-defined criteria; 
displaying, within the visualization environment of the subsurface reservoir, one or more instances of the at least one of time, space, or gravity for each of the one 4882-9424-4096 v.1Page 2 of 11or more objects having the rate of change of the property in accordance with the user- defined criteria; and 
initiating one or more operations associated with the fluids in the hydrocarbon subsurface reservoir based on the at least one evolution of the subsurface reservoir event or the one or more subsurface reservoir objects having the dynamic property, wherein the evolution comprises a change of the dynamic property over time.  

2. (Cancelled)  

3. (Cancelled)  

4. (Previously Presented) The method of claim 1, wherein: 


5. (Cancelled)  

6. (Previously Presented) The method of claim 1, wherein the user-defined criteria comprises a rate of change of a property with at least one of time, space, or gravity.  

7. (Cancelled)  

8. (Previously Presented) The method of claim 1, wherein performing detection comprises: 
identifying, within the visualization environment of the subsurface reservoir based on a user- defined criteria, the one or more subsurface reservoir objects having the dynamic property.  

9. (Previously Presented) The method of claim 8, wherein:
 the dynamic property comprises a change of rate of a property with at least one of time, space, or gravity associated with the one or more objects, and the user-defined criteria is related to a common feature of the one or more subsurface reservoir objects.  

10. (Previously Presented) The method of claim 1, wherein: 
optionally initiating the one or more operations comprises initiating maintenance of at least one of the one or more wells based on the production of the fluid associated with the one or more wells.  

11. (Cancelled)  


detecting changes in pixel intensity for a set of images over at least one of selected spectral wavelengths or locations.  

13. (Cancelled)  

14. (Cancelled)  

15. (Currently Amended) A system for high-dimensional detection of fluids in a hydrocarbon subsurface reservoir, the system comprising: 
at least one processor; and 
a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions, including functions to: 
displaying a visualization environment of the subsurface reservoir, on a screen of a computing device, containing an array of porosity objects including one or more subsurface 4882-9424-4096 v.1Page 4 of 11reservoir objects on a three-dimensional (3D) grid, showing detection of a reduction in porosity for locations in the array of porosity objects or a change of a particular property; 
receiving, from a user, a user-defined criteria that defines an evolution of a subsurface reservoir event or dynamic property of one or more subsurface reservoir objects desired to be identified within the visualization environment of the subsurface reservoir, wherein the dynamic property comprises at least a production of a fluid and the one or more subsurface reservoir objects comprise one or more wells producing the fluid; 
based upon the received user-defined criteria, detecting, within a space, time or gravity dimensional domain of the visualization environment, at least one evolution of the subsurface reservoir event or a dynamic property of the one or more subsurface reservoir objects; 
displaying, within the visualization environment of the subsurface reservoir, the at least one evolution of the subsurface reservoir event or the one or more subsurface reservoir objects having the dynamic property;
 wherein the displaying comprises: 
displaying, within the visualization environment of the subsurface reservoir, instances of the at least one of time, space, or gravity when the change of the property is in accordance with the user-defined criteria; 
displaying, within the visualization environment of the subsurface reservoir, the one or more subsurface reservoir objects having the rate of change of the property in accordance with the user-defined criteria; 
displaying, within the visualization environment of the subsurface reservoir, one or more instances of the at least one of time, space, or gravity for each of the one or more objects having the rate of change of the property in accordance with the user- defined criteria; and 
initiating one or more operations associated with the fluids in the hydrocarbon subsurface reservoir based on the at least one evolution of the subsurface reservoir event or the one or more subsurface reservoir objects having the dynamic property, wherein the evolution comprises a change of the dynamic property over time.  

16. (Cancelled) 4882-9424-4096 v.1Page 5 of 11
17. (Cancelled)  
18. (Cancelled)  
19. (Cancelled)  
20. (Cancelled)  

21. (Previously Presented) The system of claim 15, wherein the functions performed by the processor to perform detection include functions to: 
identify, within the visualization environment of the subsurface reservoir based on a user- defined criteria, the one or more subsurface reservoir objects having the dynamic property.  


the user-defined criteria is related to a common feature of the one or more subsurface reservoir objects.  

23. (Previously Presented) The system of claim 15, wherein: 
the functions performed by the processor to initiate the one or more operations include functions to initiate maintenance of at least one of the one or more wells based on the production of the fluid associated with the one or more wells.  

24. (Cancelled)  

25. (Previously Presented) The system of claim 15, wherein the functions performed by the processor to identify the evolution of the subsurface reservoir event include functions to: 
4882-9424-4096 v.1Page 6 of 11detect changes in pixel intensity for a set of images over at least one of selected spectral wavelengths or locations.  

26. (Cancelled)  

27. (Cancelled)  

28. (Currently Amended) A non-transitory computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to: 
displaying a visualization environment of the subsurface reservoir, on a screen of a computing device, containing an array of porosity objects including one or more subsurface reservoir objects on a three-dimensional (3D) grid, showing detection of a reduction in porosity for locations in the array of porosity objects or a change of a particular property; 
receiving, from a user, a user-defined criteria comprising a rate of change of a property with at least one of time, space, or gravity that defines an evolution of a 
based upon the received user-defined criteria, detecting, within a space, time or gravity dimensional domain of the visualization environment, at least one evolution of the subsurface reservoir event or a dynamic property of the one or more subsurface reservoir objects; 
displaying, within the visualization environment of the subsurface reservoir, the at least one evolution of the subsurface reservoir event or the one or more subsurface reservoir objects having the dynamic property; 
wherein the displaying comprises: 
displaying, within the visualization environment of the subsurface reservoir, instances of the at least one of time, space, or gravity when the change of the property is in accordance with the user-defined criteria; 4882-9424-4096 v.1Page 7 of 11
displaying, within the visualization environment of the subsurface reservoir, the one or more subsurface reservoir objects having the rate of change of the property in accordance with the user-defined criteria; 
displaying, within the visualization environment of the subsurface reservoir, one or more instances of the at least one of time, space, or gravity for each of the one or more objects having the rate of change of the property in accordance with the user- defined criteria; and 
initiating one or more operations associated with the fluids in the hydrocarbon subsurface reservoir based on the at least one evolution of the subsurface reservoir event or the one or more subsurface reservoir objects having the dynamic property, wherein the evolution comprises a change of the dynamic property over time.  

29. (Cancelled)


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144